Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160991(118)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TOWNSHIP OF FRASER,                                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    SC: 160991                                          Justices

  v                                                                 COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN
  HANEY,
             Defendants-Appellees.
  ____________________________________/

        On order of the Chief Justice, the motion of defendants-appellees to strike the brief
  amicus curiae of the Michigan Townships Association is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 23, 2020

                                                                               Clerk